                                                                JUDGE RICHARD A. JONES
 1
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 7
 8   UNITED STATES OF AMERICA,                    )   NO. CR21-020RAJ
                                                  )
 9                   Plaintiff,                   )   ORDER GRANTING UNOPPOSED
                                                  )   MOTION TO CONTINUE TRIAL AND
10             vs.                                )   PRETRIAL MOTIONS DUE DATE
                                                  )
11   JUSTICE EMANUEL GALLOWAY,                    )
                                                  )
12                   Defendant.                   )
                                                  )
13
           THIS MATTER having come before the Court on defendant’s unopposed
14
     motion for a continuance of the trial and the pretrial motions due date, and the Court
15
     having considered the facts set forth in the motion, the speedy trial waiver executed by
16   defendant, and the records and files herein, the Court finds as follows:
17         The Court finds that the ends of justice will be served by ordering a continuance
18   in this case, that a continuance is necessary to ensure adequate time for effective case
19   preparation, and that these factors outweigh the best interests of the public and
20   defendant in a speedy trial.

21         1. A failure to grant the continuance would deny defense counsel the reasonable

22   time necessary for effective preparation, taking into account the exercise of due
     diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). In addition, the failure
23
     to grant a continuance in the proceeding would likely result in a miscarriage of justice,
24
     within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).
25
26     ORDER GRANTING UNOPPOSED                                  FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL AND                                 1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DUE DATE - 1                                  Seattle, Washington 98101
       (Justice E. Galloway; CR21-020RAJ)                                        (206) 553-1100
           2. The ends of justice will be served by ordering a continuance in this case, as a
 1
     continuance is necessary to ensure adequate time for the defense to effectively prepare
 2
     for trial. All of these factors outweigh the best interests of the public and defendant in
 3
     a more speedy trial, within the meaning of 18 U.S.C. § 3161(h)(7).
 4
           IT IS THEREFORE ORDERED that the trial date shall be continued from
 5
     June 14, 2021, to October 12, 2021. All pretrial motions, including motions in
 6   limine, shall be filed no later than September 2, 2021.
 7         IT IS FURTHER ORDERED that the resulting period of delay from the date of
 8   this order to the new trial date of October 12, 2021, is hereby excluded for speedy trial
 9   purposes under 18 U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(iv).
10         IT IS SO ORDERED.

11
           DATED this 28th day of April, 2021.
12
13                                                     A
14                                                     The Honorable Richard A. Jones
                                                       United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26     ORDER GRANTING UNOPPOSED                                   FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL AND                                  1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DUE DATE - 2                                   Seattle, Washington 98101
       (Justice E. Galloway; CR21-020RAJ)                                         (206) 553-1100
